MOTOR VEHICLE HIGH VOLTAGE ENERGY ACCUMULATOR
DETAILED ACTION

Response to Amendment
This Action is in response to communication filed on August 4, 2021. Claim 13 has been cancelled, claims 1-3, 10-12, 14-16 and 18 have been amended, and the subject matter of claim 17 has been incorporated into claim 1 and cancelled.

Allowable Subject Matter
Claims 1-5, 8-12, 14-16 and 18-20 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
In rejecting the claims, Heiko et al. (DE 102012218102 A1) was relied on as the closest prior art for teaching a motor vehicle high-voltage energy accumulator comprising a plurality of battery modules, a housing having a bottom wall, a top wall, a front end wall, a rear end wall, a left side wall and a right side wall, and supporting structure plate assemblies each of which has a monolithic supporting structure plate, but fails to teach the monolithic supporting structure plate further comprising a first horizontal projection, wherein the trough is formed on one side of the first horizontal projection, and a first shoulder is formed on an opposite side of the horizontal projection, wherein the top wall is seated on the first shoulder.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZHONGQING WEI whose telephone number is (571)272-4809.  The examiner can normally be reached on Mon - Fri 9:30 - 6:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Barbara Gilliam can be reached on (571)272-1330.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/ZHONGQING WEI/Primary Examiner, Art Unit 1727